Citation Nr: 9909537	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas, that denied the 
veteran's claim for entitlement to a total disability rating 
based on individual unemployability due to the veteran's 
service-connected disabilities.  


REMAND

In August 1996, the RO denied the veteran's claim for a total 
rating.  He was notified of the decision and appealed to the 
Board.  Following a review of the evidence in the claims 
folder, the Board confirmed the RO's decision.  The veteran 
then appealed the then United States Court of Veterans 
Appeals, recently renamed the United States Court of Appeals 
for Veterans Claims, and hereinafter known as the Court.  The 
Court, after reviewing a joint motion for remand, remanded 
the claim to the Board for the purpose of obtaining 
additional information.  See [redacted]).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the 
veteran's former employers copies of his 
employment medical records.  The RO 
should also obtain from these companies 
any records surrounding the veteran's 
dismissal from their employment.  All 
obtained records should be included in 
the claims folder, and if no records are 
available, it should be so noted in the 
record.

2.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to ascertain the 
nature and severity of the veteran's 
incapacitating physical and mental 
disorders.  The social worker who 
conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  The scope of 
the social survey should include the 
nature and extent of the veteran's 
participation in physical and mental 
activities at home and in the community.

3.  Thereafter, the RO should undertake a 
field investigation.  To the extent 
feasible, the field investigator should 
obtain additional information, based on 
the data compiled by the social worker, 
to include information obtained through 
interviews with members of the veteran's 
community as identified by the social 
worker, such as neighbors, relatives, 
storeworkers, local or community leaders, 
and former employers and co-workers.  The 
inquiries should be directed towards 
eliciting information about the veteran's 
capacity to adapt to a workplace 
environment.  The investigator should 
attempt to learn from the veteran's 
former employers why he left their 
employment.  

4.  The veteran is to be afforded a 
special audiological examination for the 
purpose of ascertaining the current 
nature and extent of his bilateral 
hearing loss and tinnitus.  All indicated 
special studies should be accomplished 
and the examiner should set forth 
reasoning underlying the final diagnosis.  
The audiologist should express an opinion 
as to whether the veteran is prevented 
from obtaining gainful employment as a 
result of his bilateral hearing loss and 
tinnitus.  The claims folder and this 
Remand are to be made available to the 
examiner for review prior to the 
examination.

5.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his attorney should be 
given a supplemental statement of the case and allowed 
sufficient time for a response.  Thereafter, the claim should 
be returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


